Citation Nr: 0800810	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-29 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to the service-connected 
disability of residuals of a right knee injury.

2.  Entitlement to service connection for a psychiatric 
disability, to include as secondary to the service-connected 
disability of residuals of a right knee injury. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to December 
1981.  Thereafter, he had Army National Guard service until 
June 2002.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO decision, which 
denied claims for service connection for a left knee 
disability, and for a psychiatric disability 
(schizophrenia/depression), to include as secondary to 
service-connected residuals of a right knee injury.

The Board notes that, in the July 2006 Supplemental Statement 
of the Case (SSOC),  the RO recharacterized the veteran's 
claim for service connection for a left knee disability as 
entitlement to service connection for a left knee disability, 
to include as secondary to the service-connected disability 
of residuals of a right knee injury.  Therefore, the issue 
will be adjudicated as such. 

The Board acknowledges that, on his July 2004 VA Form 9 
Appeal, the veteran did not specifically state that he wished 
to continue his appeal of the denial of service connection 
for his left knee disability.  However, as the veteran 
continued to submit evidence regarding this claim, to include 
hearing testimony, the Board will presume that he intended to 
continue with this appeal and will proceed to adjudicate the 
issue. 

It is noted that certain VA treatment records were received 
after the July 2006 SSOC was issued.  The veteran has 
provided a waiver of RO jurisdiction. As such, this evidence 
will be considered in the following decision.

In October 2007, a video hearing was held before the 
undersigned Veterans Law Judge at the Cleveland, Ohio RO.  A 
transcript of that proceeding has been associated with the 
claims folder.

The issue of entitlement to service connection for a left 
knee disability, to include as secondary to the service-
connected disability of residuals of a right knee injury is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is competent medical evidence establishing that the 
veteran's major depressive disorder is etiologically related 
to his service-connected disabilities.


CONCLUSION OF LAW

Service connection for a major depressive disorder is 
warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regards to the veteran's claim for service connection for 
a psychiatric disability, the benefit sought on appeal has 
been granted, as discussed above.  As such, the Board finds 
that any error related to the VCAA on that claim is moot.  
See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Veteran. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007). 

Where a veteran served 90 days or more of continuous, active 
military service and a psychosis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such psychosis shall be presumed to have been 
incurred in service even though there is no evidence of it 
during the period of service.  38 U.S.C.A. §§ 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  During 
the pendency of this appeal, 38 C.F.R. § 3.384 was added to 
further define a "psychosis" to include brief psychotic 
disorder; delusional disorder; psychotic disorder due to 
general medical condition; psychotic disorder not otherwise 
specified; schizoaffective disorder; schizophrenia; 
schizophreniform disorder; shared psychotic disorder; and 
substance-induced psychotic disorder.  Id. (effective August 
28, 2006).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection may also be established on a secondary 
basis for a disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2007).  The United States Court of Appeals for 
Veterans Claims (Court) has construed this provision as 
entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id; see also Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Lay evidence of service incurrence of injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, will be accepted as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war.  38 U.S.C.A. § 1154(b) (West 2002).  
Every reasonable doubt in these service connection cases will 
be resolved in favor of the veteran, and may only be rebutted 
by clear and convincing evidence.  Id.

The veteran alleges that he currently has a psychiatric 
disability as the result of his service-connected right knee 
injury.  See veteran's statement, February 2004.  

The Board notes that the veteran has been diagnosed as having 
a schizoaffective disorder, schizophrenia, and a major 
recurrent depressive disorder.  See VA Medical Center (VAMC) 
treatment records, June 2005 and January 2007; Ohio State 
University, University Medical Center treatment records, July 
2002.  

The veteran's service medical records remain silent for any 
complaints, treatment, or diagnosis of schizophrenia, a 
schizoaffective disorder, or depression during active duty. 

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  

In regards to establishing service connection for 
schizophrenia or a schizoaffective disorder, the claims 
folder contains no competent evidence of record showing that 
the veteran's currently diagnosed schizoaffective disorder or 
schizophrenia is related to a disease or injury in service or 
to a service-connected disability.  An examining physician 
found that, while it is possible that the veteran's pain 
could have led to depression, which went on to have psychotic 
features, it is far less likely that it would have led to 
schizophrenia.  See Ohio State University, University Medical 
Center treatment records, July 2002.  The physician went on 
to conclude that it is far more likely than not that the 
veteran's schizophrenia would not be service-connected as it 
came out many years after military service.  Id.  In 
addition, the claims folder contains no evidence of record 
indicating that the veteran's schizophrenia or 
schizoaffective disorder manifested to a degree of 10 percent 
within one year of discharge from active duty.  Therefore, 
service connection cannot be granted for schizophrenia or a 
schizoaffective disorder on a presumptive, direct, or a 
secondary basis.  

In regards to granting service connection for the veteran's 
diagnosed major depressive disorder, the Board notes that the 
claims folder contains no evidence of record reflecting that 
the veteran had a depressive disorder during service and no 
competent medical opinion has related his depression directly 
to his active duty service.  The claims folder does, however, 
contain VA opinions from 2 separate examiners indicating that 
the veteran's major depressive disorder is related to his 
service-connected disabilities.  In a November 2007 letter, a 
VA physician opined that the veteran's depressive disorder is 
directly caused by his service-connected spinal disc 
disability, limited knee movement, femur injury, and related 
chronic pain.  This same physician submitted a similar 
statement to the Board in June 2004, stating his belief that 
the veteran's major depressive disorder and dysthymic 
disorder are strongly related to the veteran's service-
connected condition of the skeletal system and traumatic 
arthritis.  In addition, a VA clinical psychologist examined 
the veteran in December 2003 and opined that a significant 
portion of the veteran's depression results from the physical 
restrictions and pain subsequent to his injuries while he was 
in the service.  

In light of the fact that two separate medical opinions from 
VA examiners have indicated that the veteran's major 
depressive disorder is due to the pain and limitation caused 
by his service-connected disabilities, the Board concludes 
that the veteran is entitled to service connection for a 
major depressive disorder on a secondary basis.


ORDER

Entitlement to service connection for a major depressive 
disorder. 
REMAND

The veteran has contended that he has a left knee disability, 
secondary to his service-connected right knee disability.  
See hearing transcript, October 2007.  After a thorough 
review of the veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of this claim.  Specifically, this issue 
must be remanded in order to schedule the veteran for a VA 
examination. 

The Board notes that the evidence of record does not reflect 
that the veteran has a current diagnosis of a specific left 
knee disability.  However, the evidence of record does 
reflect that the veteran has sought treatment for left knee 
pain.  In VA treatment records from October 2007, an 
examining physician noted that the veteran had bilateral knee 
pain and opined that the veteran could possibly be 
experiencing such pain from the flattening of the medial long 
arch of the bilateral feet.  This physician also noted that 
pronation can aggravate the knee.  In a June 2006 VA 
treatment record, the examiner noted that the veteran had 
been overusing the left side of his body to accommodate for 
his right knee problem.  

The Board notes that the veteran is currently service-
connected for a right knee disability and a bilateral feet 
disability.  As it is evident that the veteran has sought 
treatment for left knee pain, and an examining physician has 
indicated that the etiology of this pain could possibly be 
due to a separate service-connected disability, the Board 
finds that an opinion regarding the etiology of any current 
left knee pain is needed to adjudicate this issue.  As no 
such opinion is of record, the current medical evidence of 
record is inadequate for the purpose of adjudicating the 
veteran's claim for service connection and a VA examination 
must be conducted.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (if the medical evidence of record is insufficient, 
the Board is free to supplement the record by seeking an 
advisory opinion or ordering a medical examination).  




Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran with appropriate 
notice of VA's duties to notify and to 
assist.  The veteran should be properly 
notified of how to substantiate a 
secondary service connection claim 
under 38 C.F.R. § 3.310. 

2.	Schedule the veteran for a VA 
examination.  The claims file should be 
provided to the physician for review, 
and the examiner should note that it 
has been reviewed.

After reviewing the file, the physician 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran has a current left knee 
disability.  If so, an opinion should be 
provided as to whether it is at least as 
likely as not that the veteran's current 
left knee disability is related to a 
disease or injury in service OR was 
caused or aggravated by a separate 
service-connected disability, 
specifically to include the veteran's 
service-connected right knee disability, 
his service-connected bilateral feet 
disability, and his service-connected 
back disability. 

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.	Then, the RO/AMC should readjudicate 
the claim.  In particular, the RO 
should review all the evidence that was 
submitted since the July 2006 SSOC.  In 
the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the veteran and his representative have 
been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


